PARKS, Judge,
dissenting:
I must dissent to the majority opinion on the basis of appellant’s third and fourth assignments of error. It was reversible error for the State to introduce evidence of “other crimes” without giving the required Burks notice. See Burks v. State, 594 P.2d 771 (Okla.Crim.App.1979). It was also error for the trial court to fail to give a limiting instruction as mandated by Burks. Landtroop v. State, 753 P.2d 1371 (Okla.Crim.App.1988).
The State argues that the testimony of appellant’s mother regarding appellant’s drug abuse was relevant “other crimes” evidence as it went to prove absence of mistake or intent. However, the State does not even attempt to argue that notice was given to appellant. While this testimony may have been probative as to the element of intent, the relevance of the evi*497dence does not excuse the State from complying with the mandates of Burks.
Moreover, as this Court held in Landtroop, 758 P.2d at 1372, a limiting instruction must be given when “other crimes” evidence is introduced at trial. It is incumbent upon the trial court to give such an instruction, even in the absence of a request by either party. No limiting instruction was given in the present case.
Accordingly, I am of the opinion that appellant’s conviction should be reversed and remanded for a new trial.